t c memo united_states tax_court richard michael managan petitioner v commissioner of internal revenue respondent docket no filed date richard michael managan pro_se michael a pesavento for respondent memorandum findings_of_fact and opinion foley judge by notices dated date respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number - - unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for determination are who has the burden_of_proof whether a settlement payment is pursuant to sec_104 excludable from income and whether certain expenses_incurred in and are deductible findings_of_fact when the petition was filed petitioner resided in titusville florida during and petitioner was married to yvette managan petitioner and mrs managan did not file individual federal_income_tax returns for the taxable years and during through date petitioner was employed as the director of management services for brevard county florida on date petitioner was severely injured e injuries to his head neck back etc in a motorcycle accident as a result of these disabilities brevard county asked petitioner to resign and on date he did so petitioner consulted an attorney and sought a settlement from brevard county petitioner discussed with tom jenkins the county supervisor of brevard county a potential wrongful termination claim against brevard county under the americans with disabilities act u s c secs ada - - subsequently on date petitioner received a check from brevard county for dollar_figure as a result petitioner did not file a claim against the county in mrs managan began taking courses at the university of central florida ucf during and petitioner and mrs managan operated a schedule c business monticello research group mrg which conducted environmental audits of real_property during this same period mrs managan attended ucf while attending ucf mrs managan did quality control work as an independent_contractor for a professor in mrs managan received a bachelor’s degree in chemistry in she began working in a chemistry laboratory for btr labs during shortly after his motorcycle accident petitioner began constructing a boat the dinky dau petitioner intended to use the boat to fish for lobster off the coasts of honduras and nicaragua in petitioner paid dollar_figure to his attorney to obtain a lobster fishing license from honduras opinion as a preliminary matter petitioner contends that pursuant to sec_7491 the burden_of_proof should be on respondent the parties agree that the examination began after date respondent however contends that the burden_of_proof is on petitioner because petitioner did not satisfy the requirements of sec_7491 in order for respondent to have the burden of q4e- proof on a factual issue petitioner must introduce credible_evidence relating to the issue sec_7491 evidence is credible if a court would find it sufficient upon which to base a decision on the issue if no contrary evidence were submitted higbee v commissioner t c __ __ -s- slip op pincite quoting h conf rept pincite 1998_3_cb_755 in addition petitioner must comply with the code’s substantiation requirements maintain all records required by the code and cooperate with respondent sec_7491 we address the burden_of_proof separately as it relates to each issue i the settlement respondent determined that the dollar_figure payment from brevard county was subject_to tax petitioner contends that this payment was excludable from income pursuant to sec_104 this section excludes from gross_income the amount of any damages x received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness an amount may be excluded only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness 515_us_323 sec_1_104-1 income_tax regs a settlement of claims arising under the ada if paid on account of personal_injury_or_sickness may qualify for exclusion - - from income pursuant to sec_104 because the remedies available include compensatory and punitive_damages as well as damages for emotional pain suffering inconvenience mental anguish loss of enjoyment of life and other nonpecuniary losses u s c sec_198la b phillips v commissioner tcmemo_1997_336 petitioner and mr jenkins’ testimony established that brevard county made the payment to settle petitioner’s potential ada claim for wrongful termination petitioner failed however to establish that any portion of the payment was for nonpecuniary damages see 91_tc_160 affd on this issue revd on other issues 913_f2d_1486 9th cir wise v commissioner tcmemo_1998_4 accordingly petitioner is not entitled to exclude any portion of the settlement because petitioner failed to present any evidence relating to the allocation of the settlement we conclude that he had the burden_of_proof see higbee v commissioner supra at slip op pincite il educational expenses respondent determined that petitioner was not entitled to deduct the cost of mrs managan’s studies at ucf petitioner contends that this course of study did not prepare mrs managan for a new trade_or_business but it merely allowed her to maintain and improve her skills as well as to enhance the reputation of mrg -- - educational costs incurred to maintain or improve skills required by the individual’s trade_or_business are deductible as ordinary and necessary business_expenses unless they are incurred to meet minimum educational requirements for a taxpayer’s trade_or_business or qualify the individual in a new trade_or_business sec_1_162-5 and b income_tax regs prior to taking her and courses at ucf mrs managan performed environmental audits for mrg the chemistry degree however qualified her for a new trade_or_business indeed she used the degree to obtain employment in a laboratory in we need not address the burden_of_proof relating to this issue because the documentary_evidence and mrs managan’s testimony established that mrs managan’s ucf classes qualified her for a new trade_or_business accordingly petitioner is not entitled to deduct mrs managan’s and educational expenses itiil the boat respondent determined that petitioner is required to capitalize legal fees paid to obtain a lobster fishing license from honduras and expenses e cost of utilities and moving the partially completed vessel relating to building the dinky dau petitioner contends that these are deductible business_expenses - sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year the costs of acquiring licenses with useful lives exceeding year are capital expenditures and are not deductible as business_expenses radio station wbir inc v commissioner t cc sec_263a requires the capitalization of direct and indirect_costs incurred in the taxpayer’s production of personal_property we conclude that the burden_of_proof relating to this issue is on petitioner petitioner presented no evidence that the attorney’s fees paid to obtain a lobster fishing license provided a benefit limited to in addition petitioner’s testimony established that the utility and moving_expenses were incurred as part of the construction process and are subject_to sec_263a accordingly petitioner is not entitled to deduct the attorney’s fees moving costs or utility costs in contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule
